Citation Nr: 0817445	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant claims to be the widow of a veteran who served 
with the United States National Guard from February 1941 to 
February 1946.  He died in Richmond, Virginia in February 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDING OF FACT

The appellant and the veteran were never married to each 
other.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
eligibility for VA death benefits have not been met.  38 
U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.50, 3.52, 3.54, 3.205 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation are 
payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 
1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, a spouse is a 
person of the opposite sex who is a husband or wife.  38 
U.S.C.A. § 101(31); 38 C.F.R. § 3.50.

A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  For purpose of establishing entitlement to VA death 
benefits, the veteran must have been married to the appellant 
for over one year or for any period of time if a child was 
born of the marriage.  (There are also alternative 
qualifications for death compensation and DIC - none here 
applicable.) 38 C.F.R. § 3.54.

In a case involving a common-law marriage, there must be 
proof of a common-law marriage for the purpose of receiving 
VA benefits.  Supporting evidence of common law marriage 
should include affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife, and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a).

In addition, where common-law marriage is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to VA death benefits.  38 
C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion of 
the Office of the General Counsel of VA, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, in a 
case such as here, the appellant must be given an opportunity 
to submit a signed statement pursuant to 38 C.F.R. § 
3.205(c), indicating that she had no knowledge of an 
impediment to the marriage. The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

Applying the facts in this case to the above criteria, the 
Board concludes that appellant does not qualify for VA death 
benefits as a surviving spouse of the veteran.  

A review of the evidence shows conflicting evidence regarding 
the appellant's relationship to the veteran.  First, the 
appellant's original claim for benefits, dated July 1996, 
indicates that the appellant had been married twice and that 
she had remarried since the death of the veteran.  A second 
claim filed in May 2004 indicates that the appellant and 
veteran married in March 1946.  The appellant did not 
indicate a second marriage or marriage since the death of the 
veteran.

In July 2006, the RO interviewed the appellant and she 
admitted that she was never legally married to the veteran or 
anyone else.  She also submitted a written statement, dated 
July 2006, indicating that she and the veteran were never 
legally married, but that they had a common law relationship 
from January 1945 "up to"1946 when he left for the United 
States (U.S.).  She stated that she and the veteran made a 
formal agreement before the veteran's commanding officer 
because all priests, the mayor, and the judge had evacuated 
the area.  No evidence of the agreement before the commanding 
officer was provided.  The admission that she and the veteran 
never married is highly probative against her claim.

The appellant's July 2006 written statement also indicates 
that she had the veteran's child on February [redacted], 1946 but 
that the veteran had already left for the U.S., never to 
return.  She further indicated that about one year after the 
veteran's departure that she started a common law marital 
relationship with another man that lasted until his death in 
2004.  Her statement of August 2005 noted that she and this 
other man had been together for so many years that people 
considered her as remarried; therefore, she took the other 
man's last name as her own.

In December 2006, the appellant submitted another written 
statement indicating that she and the veteran were married by 
a U.S. Military Chaplain, but that they could not file a 
Marriage Certificate because of the war.  She further stated 
that they had no time to file a marriage contract because of 
the veteran's duties.

Two affidavits were submitted on behalf of her claim.  The 
first, dated July 1996, indicates that the affiant, B.O.S., 
was a maid for the appellant and the veteran, the appellant's 
"live-in husband."  The other affidavit, a joint affidavit 
dated May 2005, signed by B.O.S. and T.P., indicate that they 
knew the veteran and appellant, that the couple married in 
March 1946, and that the marriage was solemnized by the Judge 
of Court Instance.  As the appellant has already indicated 
that a legal marriage never occurred and that the veteran had 
already left for the U.S. in February 1946, the affidavits 
have no probative value.

The appellant also submitted a marriage certificate, dated 
February 2004, which indicates that she and the veteran were 
married in March 1946 by Msgr. Filemon Quianzon at St. 
Frances Xavier Parish ("St. Frances"), Ormoc City.  
However, according to an excerpt from the 2002 Directory of 
the Archdiocese of Palo, Msgr. Quianzon was not ordained 
until March 1956.  Also, the St. Frances records manager 
indicated that the marriage certificate tendered to VA is not 
an official form used by St. Frances.  A certificate from the 
City Civil Registrar of Ormoc City indicates that there is no 
record of a marriage between the veteran and appellant.

According to the veteran's Record and Report of Separation, 
the veteran returned to the U.S. in January 1946.  He 
separated from service in February 1946 at Camp Chaffee, 
Arkansas, and by the appellant's own admission, he never 
returned to the Philippines; therefore, the March 1946 
marriage could not have occurred.  The foregoing is highly 
probative against the appellant's claim.

The Board notes that the veteran submitted a claim for 
benefits February 1954.  At that time, he indicated that he 
was married to a [redacted] and that they both lived in 
Detroit, Michigan.  The appellant admitted that after the 
veteran returned to the U.S., she remained in the 
Philippines.  Subsequent claims filed by the veteran as well 
as his death certificate indicate that he was divorced, which 
weighs against the appellant's claim.

In summary, the evidence shows that the appellant and veteran 
were never legally married and did not have a common law 
marriage.  They did not live together continuously until the 
veteran's death.  The appellant lived with another man in a 
common law marital relationship subsequent to the veteran's 
departure to the U.S. in 1946 until 2004.  She and the other 
man lived together for so long that people considered her 
remarried, and she consequently took the other man's last 
name.  Finally, the veteran's claims for benefits as well as 
his death certificate show that he was divorced.

The Board has reviewed and considered all of the evidence and 
material of record in the claims file.  Based on review of 
the relevant evidence in this matter it is the decision of 
the Board that the preponderance of the evidence is against 
the appellant's claim for recognition as the veteran's 
surviving spouse.

The Board has considered arguments and documentation 
submitted by the appellant; however, the Board finds that 
such evidence is outweighed by numerous other items of 
evidence which show that the veteran and the appellant were 
never married.  

Based on the discussion hereinabove, the Board concludes that 
the documentation submitted by the appellant to support her 
claim of a valid marriage or common-law status to the veteran 
is entitled to no probative weight, as it is apparent that 
she has provided conflicting, inconsistent, and contradictory 
information in her initial claim and subsequent filings.  The 
documentation is inherently incredible and accorded no value 
in determining whether the appellant is the veteran's 
surviving spouse. The Board finds that the preponderance of 
the evidence indicates that the appellant was never married 
to the veteran. Accordingly, the Board concludes that the 
requirements for recognition of the appellant as the 
surviving spouse of the veteran are not met.

Without any evidence that the veteran and the claimant were 
ever married, as defined by 38 C.F.R. § 3.1(j), at any point 
in their lives, the claimant is not entitled to status as the 
surviving spouse of the veteran.

The Duty to Notify and Assist

The Veterans Claims Assistance Act, codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

The appellant was provided with the notice contemplated by 
38 U.S.C.A. § 5103(a) in several correspondences of record, 
the most recent of which was dated in October 2006.  The 
appellant was provided a supplemental statement of the case 
in February 2007.  Consequently, there is no content or 
timing deficiency with respect to such notice in this case.

With respect to VA's duty to assist the appellant, all 
relevant evidence has either been obtained by VA, or provided 
by the appellant herself.  The appellant has had an 
opportunity to respond with additional evidence or argument 
on the grounds for denying her claim.  She has neither come 
forward with appropriate evidence nor is there any reasonable 
possibility that such evidence exists.

The Board therefore finds that VA's duties to notify and 
assist the appellant have been met.



ORDER

The appeal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


